Citation Nr: 1749612	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral heel spurs.

2. Entitlement to an initial compensable rating for a right hand disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to March 1990 and from July 1990 to November 1990. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In the March 2012 rating decision, the RO granted service connection for a right 4th metacarpal residual fracture status post open reduction internal fixation (claimed as right hand) and assigned a noncompensable evaluation. The RO also denied service connection for the Veteran's bilateral heel spurs.  

In August 2016, the Veteran testified at a Board hearing held before the undersigned. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.















REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Bilateral Heel Spurs

In the present case, the Veteran contends that his present foot condition is the result of his active military service. Particularly, he testified that his condition is the result of rigorous military activities, such as intense marching and standing on concrete floors for a long period of time, while wearing combat boots with steel heels. See Board hearing transcript at 4. 

A review of the Veteran's service treatment records reveal that in June 1989, the Veteran was examined for his bilateral heel pain. The radiologic report noted that there was no significant abnormality demonstrated. 

In another June 1989 medical record, the Veteran reported pain in both heels for a few weeks. He expressed that his pain gets really bad towards the end of the week. The Veteran was diagnosed with bilateral Haglund's deformity. 

In July 1989, the Veteran was examined for his heel pain. The radiologic report came out negative and it was noted that the reason for the Veteran's heel pain was not apparent. 

The Veteran was afforded a VA examination in March 2012 for his bilateral foot condition. The Veteran was diagnosed with bilateral heel spurs. The examiner opined that the Veteran's foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support of her opinion, the examiner noted that both heels were negative for disability as per the Veteran's x-rays in July 1989. 

The Board finds that the March 2012 VA examiner's opinion is inadequate because the examiner did not provide a sufficient rationale for her opinion nor did she address all the relevant service treatment records and positive symptoms in service.  

In light of the foregoing, the Board finds that a new VA examination is required. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Right Hand Disability

With regard to the Veteran's claim for an increased rating for his right hand disability, the Veteran was last afforded a VA examination in March 2012. 
However, in an August 2016 Board hearing, the Veteran contended that his disability has worsened since his last VA examination. The Veteran expressed that his hand cramps up faster and he also has less hand grip. See Board hearing transcript at 14. He also testified that his scar is painful and numb. Id.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. After the above is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current bilateral foot disability. The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination. The examiner should be asked to provide opinions as to the following:

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present foot condition is related to the Veteran's period of active military service, including specific activity during that period such as marching and standing on concrete floors for a long period of time, while wearing combat boots with steel heels. In reaching his or her opinion, the examiner must consider all of the Veteran's contentions, to include that his present foot condition was caused by his activities in service. 

A rationale must be provided for any opinion given and should be supported with citation to evidence in the record, medical treatise evidence, or known medical principles. Particularly, the VA examiner is reminded that he or she cannot rely solely on the lack of evidence in the Veteran's STRs to provide a negative opinion.

3. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right hand disability. The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination. All indicated tests and studies must be accomplished. The examiner should discuss all symptoms related to the Veteran's service-connected right hand disability in accordance with the appropriate VA rating criteria.

4. Thereafter, the agency of original jurisdiction (AOJ) should review the resulting opinions to ensure compliance with this remand. Should the resulting opinion be deficient in any way, it must be returned to the VA examiner for correction. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal. If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




